Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment (except the title) was given in a telephone interview with Roger C. Knapp (RN: 46,836) on February 09, 2021. 

The application has been amended as follows:
IN THE TITLE
Nanowire Stack GAA Device with Inner Spacer 

IN THE CLAIMS
In claim 24, line 7, change the term of “an upper” to:  -- one of an upper --. 
In claim 31, line 1, change the term of “the inner spacer” to:  -- a portion of the inner spacer --.

In claim 34, line 2, change the term of “the inner spacer” to:  -- a portion of the inner spacer --.

	Allowable Subject Matter
Claims 1, 3-10, 24-32 and 34 are allowed.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654.  The examiner can normally be reached on 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SHOUXIANG HU/Primary Examiner, Art Unit 2898